Citation Nr: 0503630	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  99-09 843	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to service connection for a right eye disability.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

M.Cooper, Counsel



INTRODUCTION

The veteran served on active duty from October 1954 to 
October 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision by the 
Chicago, Illinois, Department of Veterans Affairs (VA) 
Regional Office (RO).  When this case was most recently 
before the Board in July 2004, the veteran's claims for 
service connection for left and right eye disabilities were 
remanded for further RO action.  While the case was in remand 
status, the claim for service connection for left eye 
disability was granted in a March 2004 rating decision.  The 
case has been returned to the Board for further appellate 
action with respect to the veteran's claim for service 
connection for right eye disability 


FINDING OF FACT

The veteran's current right eye disability originated during 
active service.  



CONCLUSION OF LAW

A right eye disability was incurred in active service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that during the pendency of this 
claim, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law and codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002)).  In addition, regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2004).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the issue on appeal.  

The Board has found the evidence currently of record to be 
sufficient to substantiate the veteran's claim.  Accordingly, 
no further development is required under the VCAA or the 
implementing regulations.  

I.  Factual Background

Service medical records show that on service enlistment 
examination in October 1954, the veteran had simple myopia.  
He was given a prescription for glasses based on defective 
vision and was determined to be qualified for service 
enlistment.  No other eye abnormality was clinically noted.  
An April 1957 sick call treatment record reflects that the 
veteran was treated for a sore left eye.  The next day the 
veteran was given an eye patch for his left eye problem.  The 
veteran's eyes were noted to be clinically normal on service 
discharge examination in September 1957.  

On VA examination conducted in March 1998, the veteran 
complained of difficulty seeing in both eyes.  He stated that 
during military combat training, his eyes were injured during 
a mortar blast.  He said that the right eye was injured by a 
flying rock and he had decreased vision since that time.  The 
examiner indicated that the veteran had corrected vision of 
20/25 in the right eye.  The diagnostic assessment was ocular 
hypertension versus primary open angle glaucoma.  Possible 
angle recession associated with the primary open angle 
glaucoma could not be excluded as a result of trauma in 
service.  Presbyopia was also noted.  

VA medical records dated from March 1998 to October 2003 
generally reflect treatment for ocular hypertension with 
periodic checks of intraocular pressure.  A chorioretinal 
scar on the left eye secondary to trauma is noted in several 
medical records.  

On VA examination in February 2004, the diagnostic assessment 
was suspected glaucoma in both eyes versus ocular 
hypertension with possible angle recession component in both 
eyes.  The examiner indicated that it was at least as likely 
as not that this condition and a small non-visually 
significant peripheral chorioretinal scar in the left eye 
were related to service trauma in April 1957.  

In an August 2004 addendum to the February 2004 examination 
report, the examiner opined that it was at least as likely as 
not that the veteran's bilateral eye disability was related 
to ocular trauma, but whether the ocular trauma occurred 
during military service was unclear.  

In an August 2004 statement in support of his claim, the 
veteran indicated that during combat training, a mine blast 
caused rocks and dirt to fly into both of his eyes.  He 
stated that the left eye was cut and bleeding so it was 
bandaged; however, the right eye was left alone so that he 
was able to see.  The veteran maintained that both of his 
eyes were injured but no treatment was received on the right 
eye during service.  

II.  Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for any disease initially diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.  

In reconciling the veteran's actual service records with the 
post-service medical and lay evidence submitted in connection 
with this appeal, the Board emphasizes that there is no 
competent evidence which specifically refutes the veteran's 
account of having injured both eyes during active duty.  As 
noted above, service connection for the veteran's left eye 
disorder was established, in part, based on the April 1957 
sick call treatment record; however, the notation does not 
specifically reflect the presence of ocular trauma.  In this 
regard, it is noted that the VA examiner has stated that it 
is at least as likely as not that the veteran's current right 
and left eye disorders occurred as result of ocular trauma.  
Moreover, the veteran has offered a consistent and credible 
account of the circumstances and nature of his bilateral eye 
trauma experienced during service.  The record documents no 
post-service trauma of the veteran's right eye.  The Board 
therefore concludes that the evidence supportive of the 
veteran's claim is at least in equipoise with that against 
the claim.  Accordingly, service connection is warranted for 
the veteran's current right eye disability on the basis of 
service incurrence.  


ORDER

Entitlement to service connection for a right eye disability 
is granted.  



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


